Citation Nr: 0737558	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic low back 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of head trauma.

4.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A December 2005 RO rating decision denied entitlement to 
service connection for PTSD.  A notice of disagreement was 
received in March 2006, a statement of the case was issued in 
May 2006, and a substantive appeal was received in September 
2006.

A July 2002 RO rating decision denied entitlement to service 
connection for a back disability and for residuals of head 
trauma.  A notice of disagreement was received in August 
2002, a statement of the case was issued in September 2002, 
and a substantive appeal was received in October 2002.

The veteran was scheduled to testify at a Board hearing in 
July 2007.  However, in July 2007 the veteran requested that 
this hearing be canceled and that the appeal be processed 
without a hearing.

The Board notes that the September 2002 statement of the case 
included an issue which was originally appealed by the 
veteran but which is no longer on appeal at this time.  In an 
October 2002 rating action, the RO found that permanent 
incapacity for self-support was established for the veteran's 
child; this constituted a full grant of the benefit sought 
with regard to that issue on appeal at that time.

The Board also notes that the May 2006 statement of the case 
included several issues which were originally appealed by the 
veteran but which are no longer on appeal at this time.  In 
this regard, the Board notes that the veteran's September 
2006 submission of a substantive appeal with regard to that 
May 2006 statement of the case expressly limited the 
veteran's appeal to the single issue of entitlement to 
service connection for PTSD.  The veteran made no other 
attempt to perfect an appeal of the other issues in the May 
2006 statement of the case.  Thus, the only issue from the 
May 2006 statement of the case which currently remains on 
appeal is the issue of entitlement to service connection for 
PTSD.

The issue of service connection for low back disability and 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of head trauma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant has not responded to requests to identify 
any in-service stressor events, and the evidence of record 
does not otherwise indicate that the veteran has identified 
any verifiable in-service stressor events causally related to 
PTSD.

2.  An April 1979 RO rating decision denied entitlement to 
service connection for residuals of head trauma; the veteran 
was notified of his appellate rights related to this denial 
in June 1979, but the veteran did not file a notice of 
disagreement.

3.  In March 2002, the veteran requested that his claim of 
entitlement to service connection for residuals of head 
trauma be reopened.

4.  Evidence received since the April 1979 rating decision is 
not cumulative of the evidence of record considered at the 
time of the April 1979 denial, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2007).

2.  The April 1979 RO rating decision which denied service 
connection for residuals of head trauma is final.  38 
U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the April 1979 rating decision is 
new and material in connection with the filing to reopen the 
claim of entitlement to service connection for residuals of 
head trauma, and the veteran's claim of entitlement to 
service connection for residuals of head trauma has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.

With regard to the claim of entitlement to service connection 
for PTSD, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought in a letter dated December 2004.  Moreover, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board also notes that the December 
2004 letter included special notice particular to the 
development of PTSD claims and stressor events, including a 
PTSD questionnaire.  A subsequent August 2005 VCAA letter 
also provided additional special notice regarding the 
development of PTSD claims and stressor events.

The Board notes that the December 2004 letter and the August 
2005 letter were sent to the appellant prior to the December 
2005 RO denial of service connection for PTSD.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the December 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO first furnished the appellant with a letter in March 
2006 which included specific notice directly explaining how 
VA determines disability ratings and effective dates.  This 
notice was provided to the appellant prior to the most recent 
RO-level readjudication of this issue in connection with the 
issuance of a statement of the case in May 2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

The Board declines to obtain a VA examination with regard to 
the claim of entitlement to service connection for PTSD.  The 
record already contains evidence including the veteran's VA 
psychiatric treatment records, and neither these records nor 
any other competent medical evidence submitted by the veteran 
provide any indication that he has ever been diagnosed with 
PTSD.  Moreover, there is no suggestion in the service 
medical records of in-service onset of PTSD.  Most 
significantly, the veteran has not identified any in-service 
event as a stressor causing his claimed PTSD, despite 
receiving proper notice of the need to identify a verifiable 
stressor.  Thus, the denial of service connection in this 
case is based primarily upon the absence of a verified PTSD 
stressor event during service.  Under these circumstances, no 
findings from a VA examination could substantiate the 
veteran's claim; a current VA examination report could not 
verify the occurrence of a stressor event without resorting 
to pure speculation, especially in a case where the veteran 
has not identified any stressor event whatsoever.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board acknowledges that the record contains indications 
that the veteran may have impaired vision limiting his 
ability to read notice letters.  The Board has reviewed the 
record with sensitivity to this concern, but notes that the 
veteran is assisted by Disabled American Veterans as his 
representative in this case; the representative has been 
provided copies of all pertinent correspondence from VA.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Entitlement to Service Connection for PTSD

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Finally, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of  the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

In claims for service connection for PTSD, the Board must 
determine whether the veteran has been properly diagnosed as 
having PTSD and currently suffers from PTSD associated with a 
specific corroborated in-service stressor event.  In this 
case, the Board notes that the veteran's VA psychiatric 
treatment records are included in the claims folder but do 
not contain any indication of a diagnosis of PTSD.  The 
psychiatric treatment reports reflect that the veteran has 
been diagnosed with psychiatric disease predominantly 
featuring depression, documented multiple times including as 
recently as November 2005.

The Board notes that the veteran has presented no evidence of 
a competent diagnosis of PTSD.  However, the primary 
deficiency in the veteran's claim of entitlement to service 
connection for PTSD is the absence of any verified stressor, 
or even an alleged stressor, linking any possible PTSD 
pathology to service.  The veteran has simply not responded 
to the RO's notice explaining the necessity to identify at 
least one stressor event during service which may be verified 
and possibly causally linked to a current PTSD pathology.

None of the evidence identifies a specific stressor event 
which might be corroborated or verified through objective 
evidence.  Service connection for PTSD may only be warranted 
with demonstration of a verifiable specific in-service 
stressor.  The veteran's service personnel records do not 
reflect any combat-specific decorations, and the evidence of 
record does not otherwise demonstrate that the veteran 
engaged in combat with enemy forces.  Absent probative 
supporting evidence to corroborate the occurrence of a 
specific stressor-event, an essential element for a grant of 
service connection for PTSD is not established.  In view of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  That benefit sought on appeal 
must, accordingly, be denied.

As it is not shown that the veteran engaged in combat, and 
the veteran has not identified any in-service stressors, the 
Board is compelled to conclude that the preponderance of the 
competent evidence is against service connection for PTSD.  
Thus, the benefit-of-the-doubt rule is not for application 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

New and Material Evidence

The claim of entitlement to service connection for residuals 
of head trauma was previously denied by an RO rating decision 
dated April 1979.  By letter in June 1979, the RO informed 
the veteran (in pertinent part) that possible epilepsy and 
head injury were not shown by the evidence of record.  The 
June 1979 letter also informed the veteran that blackouts, 
headaches, and loss of memory had healed with no residuals.  
The veteran was also informed of his appellate rights with 
respect to this denial of his claim.  However, the veteran 
did not file a notice of disagreement with the decision.  The 
April 1979 rating decision is therefore final.  38 U.S.C.A. 
§ 7105(c).  However, claims which are the subject of prior 
final determinations may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 
1998).

In March 2002, the veteran submitted a request to reopen the 
issue of entitlement to service connection for residuals of 
head trauma.  In a July 2002 decision, the RO found no new 
and material evidence had been submitted, and denied the 
petition to reopen the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The April 1979 RO rating decision is the last 
final disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in March 2002, 
the revised version of 3.156 is applicable in this appeal.

The April 1979 rating decision and the June 1979 notice 
letter are not entirely clear and appear to set forth 
different bases for the denials of claims referred to as head 
injury, epilepsy, headaches, blackouts, and lapse of memory.  
In the contest of the veteran's contentions made at that 
time, the Board believes a reasonable interpretation is that 
the RO found no evidence of current disability related to 
what the veteran may have been claiming to be residuals of a 
head injury during service.  

A review of the claims file in connection with the present 
appeal reveals various medical records which now include 
references to a seizure disorder and also show treatment by 
medication for such disorder.  Since it appears that at least 
one basis for the April 1979 denial was a finding of no 
current disability, the Board finds the current medical 
evidence of a seizure disorder to be new and material.  

The Board also notes that at the time of the 1978 claim, it 
appears that the veteran was claiming head injury due to a 
football injury, whereas in connection with the present 
appeal the veteran is including a contention that an injury 
to the face and/or jaw in a fight may have caused his seizure 
disorder.  At any rate, since the Board finds the claim to be 
reopened, the totality of the evidence will be reviewed under 
a merits analysis after additional development of the medical 
evidence is completed as directed in the remand section of 
this decision.  


ORDER

Entitlement to service connection for PTSD is not warranted.  
To this extent, the appeal is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
head trauma.  To this extent, the appeal is granted, subject 
to the following remand section of this decision.




REMAND

Review of the record reveals that the RO found no new and 
material evidence to reopen the claim of entitlement to 
service connection for residuals of a head injury.  Where the 
RO initially finds no new and material evidence to reopen and 
the Board then finds that such new and material evidence has 
in fact been received (thus reopening the claim), the case 
must be remanded to the RO for a de novo review of the entire 
record and a merits analysis unless there would be no 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet.App. 384 (1993).

The head injury issue also involves matters of medical 
diagnosis and etiology.  Further development of the medical 
record is therefore necessary to allow for informed appellate 
review.

With regard to the veteran's petition to reopen his claim of 
entitlement to service connection for a back disability, the 
Board also believes additional development is necessary to 
obtain clear medical opinions on both direct and secondary 
(including by aggravation) theories of service connection.  
The 1993 VA opinion of record only appears to address low 
back disability caused by the veteran's left shoulder 
disability and does not address the possibility of 
aggravation, nor does it set forth an opinion as to whether 
current low back disability is causally related to low back 
complaints documented in service medical records. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
disabilities which may be the residuals of 
head trauma, to include the veteran's 
reported current seizure disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

a)  Please identify any current chronic 
disability found to be residuals of a 
head injury; please specifically discuss 
and identify any current disorder which 
may manifest in the veteran's reported 
seizures, blackouts, and memory loss.
    
b)  For each current chronic disability 
so diagnosed, please state whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
disability is a residual of a traumatic 
head injury suffered during the 
veteran's active duty service or was 
otherwise caused by the veteran's 
service.  In answering this question, 
please discuss any relevant service and 
post-service medical records.  In 
particular, please address the service 
medical records, including dental 
records, suggestive of head injury in 
April 1975; discussing black outs in 
June 1975; black outs, dizziness, and 
seeing "lights" in July 1975, and 
black outs with memory loss in October 
1975.

2.  The veteran should be scheduled for an 
appropriate VA spine examination to 
determine the nature and etiology of any 
low back disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please identify any current chronic 
low back disability found on examination.
    
b)  For each current chronic low back 
disability so diagnosed, please state 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disability is a causally 
related to the low back complaints 
documented in the veteran's service 
medical records.  

c)  Also, for each current chronic low 
back disability so diagnosed, please 
state whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the disability is 
proximately due to, or has been caused 
by, the veteran's service-connected 
left shoulder/clavicle disabilities.  

c)  Also, for each current chronic low 
back disability so diagnosed, please 
state whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the disability has 
been aggravated by the veteran's 
service-connected left 
shoulder/clavicle disabilities.

3.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the veteran's claims 
as appropriate, including a merits 
analysis to determine if entitlement to 
service connection for residuals of head 
trauma is warranted.  If any claim on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


